 LOCAL UNION NO. 915317Local Union No.915, International Brotherhood ofElectricalWorkers,AFL-CIO (Borrell-Bigby Elec-tricalCompany,Inc.) and George R. Adams. Case12-CB-1548June 29, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHERployer, herein called Borrell-Bigby, in the selection of itsrepresentatives for the purpose of collective bargaining orthe adjustment of grievances by causing Borrell-Bigby toterminate the employment of George R. Adams, a supervi-sory employee; and on March 13 and 14 by authorizing,condoning, and/or ratifying a strike and picketing at Bor-rell-Bigby's place of business in Tampa, Florida, in orderto compel Borrell-Bigby to discharge Adams. Respondentin its answer admitted certain allegations of the complaint,but denied it had engaged in any unfair labor practices.The IssuesOn January 28, 1976, Administrative Law JudgeDavid E. Davis issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, the Charging Party filedcross-exceptions and a supporting brief, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: This casewas heard before me on October 21, at Tampa, Florida,pursuant to a charge filed on March 20, 1975,' by GeorgeR. Adams, an individual, against Local Union No. 915,International Brotherhood of ElectricalWorkers, AFL-CIO, herein sometimes called the Union, Respondent, orRespondent Union, and a complaint issued on June 18,1975,2 by the Regional Director for Region 12 of the Na-tional Labor Relations Board, herein called the Board, inbehalf of the General Counsel, alleging that on or aboutMarch 13 and continuing to date, Respondent restrainedor coerced Borrell-Bigby Electrical Company, Inc., an em-1 Served on Respondent on or about March 20, 1975 Service admitted inanswer2Hereafter all dates will refer to the calendar year 1975, unless otherwisespecifiedThe issues in this case are as follows:1.Was Adams a supervisor within the meaning of theAct?2. If Adams was a supervisor,did Respondent by itsconduct coerce the employer to discharge him?FINDINGSAND CONCLUSIONS1.THEBUSINESSINVOLVEDBorrell-Bigby Electrical Company, a Florida corpora-tion with its principal place of business in Tampa, Florida,is engaged in the construction industry as an electrical con-tractor.During the past 12 months, it received at its Tam-pa, Florida, place of business goods and materials valuedin excess of $50,000 directly from points outside the Stateof Florida. Accordingly, it is found that Borrell-Bigby isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondentUnionis now and has been at all times ma-terial herein,a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBorrell-Bigby and Respondent Union, at all times mate-nal to this proceeding having been and are parties to acollective-bargaining agreement.3Adams was hired by Borrell-Bigby at a time when regis-tered applicants were not available. The Company notifiedthe Union when he was hired. In January 1975, when regis-tered applicants were available, the Union requested thatBorrell-Bigby replace "temporary employees" 4 Borrell-Bigby refused saying it had no temporary employees.5 TheUnion thereupon called a strike which lasted 2 days,March 13 and 14. A State Court enjoined the strike andordered the dispute to be referred to the arbitral process ofthe labor agreement .6 On March 17 the Labor-Manage-3G C Exh 2(a)The contract defines temporary employees as those hired without a re-ferral from the Union Article IV p 12, G C Exh 2(a)'G C Exh 2(f).6 See G C exhibit file, Administrative Law Judge Dorrance's Decision225 NLRB No. 57 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDment Committee, established under the contract, consid-ered the matter and rendered a unanimous decision thatBorrell-Bigby was in violation of the contract by refusingto replace Adams as requested by the Union. Borrell-Bigbythereupon discharged Adams and Adams filed the instantcharge. Perhaps this case could have been disposed of un-der the principles governing theCollyer 7doctrine. Howev-er, none of the parties raised this as an issue and I will notdiscuss this question any further.B. Contentions of the PartiesThe General Counsel contends that Adams is a supervi-sor under the Act. He argues that the language of Section2(11) 8 should be measured against the facts in this case.The General Counsel correctly argues that Section 2(11) ofthe Act speaks in the disjunctive and that it has been soapplied by the Board and the courts. The contention isadvanced that Adams being `in charge" of the Schlitz jobover a period of 4 months and involving $20,000 as well assix to seven 9 men, eminently qualified Adams as a supervi-sor during this period.On the other hand counsel for Respondent argues thatAdams at best was a "leadman" characterized by the ap-pellation "man in charge, of the job." It is further arguedthat Adams did not exercise independent judgment and theother criteria defining statutory supervisory authority.C. Analysis and ConclusionMy study of the record has led me to conclude that Ad-ams was not a supervisor within the meaning of the Act,and did not exercise any of the statutory criteria warrant-ing classification as a supervisor. Rather, I find, the exer-cise of such authority was sporadic, used only in routinefashion and did not require the use of independent judg-ment.The General Counsel's argument that supervisory statusshould not be determined by reference to industry stan-dards or to other jobs performed by Borrell-Bigby is cor-rect to a limited degree. Industry standards cannot bythemselves be controlling in such a determination; but inassessing the overall circumstances industry standardsmust be given some weight. The comparison and relation-shipwith identical or similar jobs in the Borrell-BigbyCompany is likewise highly relevant and must be accordedweight.Anthony J. Borrell, Jr., called as a witness by the Gener-alCounsel, testified that he was the vice president incharge of various aspects of the business including supervi-sion and layout; that Adams was employed and classified7Collyer Insulated Wire,192 NLRB 837 (1971)Reads as followsThe term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or res-ponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment9 Actually it was three men, on only I-day four journeymenas a journeyman electrician. 10 With reference to the Schlitzjob Borrell testified that he had first discussed the job withan electrician employed by Borrell-Bigby by the name ofZistler in contemplation of sending Zistler "to do this job."Borrell, continuing to explain, then said that as another jobcame up at the same time which was of a "large magni-tude" Zistler was sent to that project. The Schlitz job wasthen discussed with Frank Ingraham, who was running ajob at another plant for the purpose of"sendinganotherjourneyman to the job." 11 Ingraham had another journey-man working for him and they "asked him about the situa-tion of going over and running the job." As the particularjourneyman was planning to quit, he could not undertakethe job. As a result, Adams was selected.12 Borrell contin-ued his testimony by saying that when Adams was con-fronted with problems of a technical nature ora manage-ment11problem he would call Borrell and discuss them;thatAdams had no authority to hire and fire. Asked ifAdams had authority to discipline, Borrell said, "I wouldsay yes," he then explained that he meant that Adams wasauthorized to grant time off for medical reasons; also that,"if there were minor problems Adams could take care ofthem whether it was coffeebreaks . . . on projects like thisthey have certain rules where you can take your breaks... and he was to tell them where they were"; that Adamsalso had the duty to inform the men on the job the safetyrequirements which were quite stringent on the Schlitzjob.14 Asked who was responsible for seeing that the safetyregulations were followed, Borrell replied "Well, Mr. Ad-ams, because I gave him a copy of them." Borrell recalledthat on one occasion anapprenticeneeded to be off formedical reasons and Adams excused him. Timecards werekept by the men who turned them in to Adams. Adams,according to Borrell, made recommendations to Borrell asto the number of men to be employed from time to time onthe Schlitz job and Borrell made the final decision. Adamsalso ordered supplies for the job and was responsible forthe accuracy of the shipment. On cross-examination Bor-rellwas asked what type of grievance Adams could settle,Borrell could only say, "Perhaps the time that somebodywanted to take a coffebreak." Borrell conceded that duringthe year the Company had 200 to 300 jobs and one manwas always "in charge" of a job, that under the terms ofthe collective-bargaining agreement where there are four ormore persons 15 in the crew, one must be a foreman who ispaid $1 per hour more than the journeyman's rate; that itwas common practice in the industry to designate the manin "charge" of the job as the man who "runs" the job; thatif there were three journeymen and one apprentice therewas no foreman, that one of the journeymen would be des-10Adams,at all times when employed by Borrell-Bigby, received thejourneyman's rate of pay except for I dayEmphasis supplied12The foregoing testimonial recitation of Borrell is quite convincing thatthe selection of a journeyman available to "run the job"was a routine affairand did not concern the selection of a person for supervisorial responsibil-ityiJEmphasis suppliedis 1 consider such authority as falling far short of any indicia of superviso-ry authority15The contract specifies on jobs requiring four or more journeymen, oneshall be foreman The parties agreed to this correction LOCALUNION NO 915319ignated as being in charge of the job and would receive nomore money than the other journeymen on the job; thatAdams worked along with the other men on the Schlitzjobs using the tools of his trade and that Adams was sent tothe Schlitz job with the understanding that he would workwith the tools of his trade; that when any journeyman issent out on a job he is told that it was his `baby" or wordshaving similar connotations like "`Its yours," that basicallyBorrell told Adams, "You're going to be the man runningthe job"; and that this was the customary practice; thatwhen Adams was discharged, one of the journeymen,Jones, replaced him and was in charge of the job thereaf-ter. Testifying further Borrell stated that the great majorityof the jobs performed by the Company were one- or two-man jobs in which one journeyman and one apprentice wasused, if four persons were used there would be three jour-neymen and one apprentice; that one day a man could bein charge of a job and the next day he could be just anotherjourneyman on a job; that Adams was continually on theSchlitz job for 3 months as the man in charge; that theCompany had 5 to 15 jobs going at the time of the Schlitzjob which were of the same size or larger; that he was a"foreman" within the meaning of the labor agreement dur-ing his 3 months on the Schlitz job for 1 day; that theSchlitz job averaged two journeymen and one apprentice.Adams, called as a witness, gave details concerning hiswork at the job emphasizing what he considered his super-visory functions. Without unnecessarily prolonging the de-tailing of his testimony, it seems sufficient to say that I donot regard his narration and conclusionary testimony asaffording a basis for a finding that he was a supervisorwithin the meaning of the Act. He testified that he grantedJones time off on one occasion. Jones on the other handtestified he merely informed Adams he was taking time offand would have taken the time, regardless of Adams' de-sires. I credit Jones. Adams on cross-examination conced-ed that he worked with tools about 75 percent of the timewhen on the Schlitz job and at other times he would bedoing preparatory work so that 80-90 percent of his timewas spent in work of the trade.David H. Jones, a journeyman electrician called by Re-spondent as a witness, testified that he succeeded Adamsas the man in charge of the Schlitz job; that 50 percent ofthe job had been completed at that time; that the job re-quired three men on the average, two journeymen and oneapprentice; that when he was told that he was in charge, itmeant that he was to complete the installation, to direct theother men in what ever had to be done, and to answer anyproblems as they arose. He explained his direction of theother men as follows, "We, got the prints out; we lookedthe prints over to see what had to be done that day, thenext day and what our progress is going to be, and dig inand do it." As Jones explained he was the contact man andconsulted with Schlitz' employees on problems that arose,that when material for one phase of the work was out hewould talk to the journeyman or apprentice and say "this isas far as we can go here" and they would move over toanother place of the work. Jones considered the Schlitz jobno different than the 50 or more other jobs to which he hadbeen assigned to be the man in charge. Asked to describewhat the procedure that was followed when Adams was incharge, Jones credibly testified:Well, he brought the prints out, like any journeymanwould do that's running the job, and lay them out, andsay this is what we're got to do. And we had the mate-nal on the jobsite.If there was some questions or objection it would be dis-cussed and between them they would be normally resolved.Asked how much of his time he spent in duties associatedwith being the man in charge of the job, Jones replied 5percent and that he spent the other 95 percent workingwith the tools, and that Adams spent approximately thesame time when he was in charge.D. Concluding FindingsAs I have stated above I do not find Adams to be asupervisor under the Act. The most significant testimonialaccount was that of Borrell. Although Borrell attempted toportray Adams' duties in several aspects as constitutingand meeting the criteria of a supervisor, the essential hardtestimony, when considered without the conclusionary re-marks, leaves no doubt that a journeyman in charge of ajob does not exercise supervisory functions as specified inthe Act. It is clear that the record establishes Adams' so-journ as "man in charge" at Schlitz did not involve dutieswhich substantiate a finding that he was a statutory super-visor. Jones' testimonial account and description of hisfunctions as "man in charge" and his comments concern-ing Adams' activities while in charge are quite convincingand credited.Where Adams and Jones differ, I creditJones.Specifically, I find that Adams, like other journeymanelectricians, acted as a leadman or "straw" boss designatedas the "man in charge" of the Schlitz project. Calling atten-tion to the safety rules, coffeebreaks, or other routine mat-ters do not change the facts. His contact with Schlitz per-sonnel in order to coordinate and avoid problems anddifficulties was routine and his direction of the workers forBorrell-Bigby hardly measure up to the attributes of super-vision.In view of my findings above, I shall recommend dis-missal of the case in its entirety.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebymake the following recommended:ORDER 16I recommend that the complaint be dismissedin its en-tirety.16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.